Case 1:19-cv-03859-RPK-VMS Document 36 Filed 09/24/20 Page 1 of 3 PageID #: 136
                          n?

                                                                                            FILED
                                                                                          IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y
UNITED STATES DISTRICT COURT                              SZ? 2 *1 2020
EASTERN DISTRICT OF NEW YORK                                                       * SEP^ 2020 ★
                                               T -^>0 SE OFFSCE                               <9f
     Ks-nruiiik \J AxkCOA^                                                          BROOKLYN OFFICE
                                 Plaintiff,                      APPLICATION FOR THE COURT TO
                                                                 REQUEST COUNSEL
                -against-




                                                    -X


1.       Name ofapplicant                     V LL(XCdAg
2.       Explain why you feel you need a lawyer in this case.(Use additional paper if necessary.)

                ClvV> np-V gX IfLWygr €\.r\X ^ fxm. xycry                                                4no
                                                       r
                                  hk               CdK(y \c>               /Kg UnA^r<lti^J ^k.ncl
         fV\Q\je CcOjJcKrck oJiiL
         Explain what steps you have taken to find an attorney and with what results. (Use additional paper
         if necessary.)        - .                           \         \    C         \          1
                      —^ n/l              tjJrtWgyl 6^ Ipc*-Kic.lv OT pro OOlT^                            ^ l~f
        \\C^^                            t k 4^*=^                  I A. AJ V £l*lJ i C-             T
        -LaJ^                                ydf-\c/             (Xt^y            i
         If you need a lawyer who speaks in a language other than English, state what language you speak:




5.       I understand that ifa lawyer volunteers to represent me and my lawyer learns that I can afford to pay
         for a lawyer, the lawyer may give this information to the Court. I understand that ifthe Court grants
         this application in a complaint against the Commissioner of Social Security, the pro bono attorney,
         ifsuccessful, has the statutory right to request that the Court award a fee of up to 25% ofthe accrued
         Social Security or Supplemental Security Income Benefits. See 42 U.S.C. § 406.

6.       I understand that if my answers on my Request to Proceed In Forma Pauperis are false, my case may
         be dismissed.


7.       I declare under penalty of perjury that the forgoing is true and correct.


Dated:
                                                         ignature
Case 1:19-cv-03859-RPK-VMS Document 36 Filed 09/24/20 Page 2 of 3 PageID #: 137
          Case 1:19-cv-03859-RPK-VMS Document 36 Filed 09/24/20 Page 3 of 3 PageID #: 138
                                                       rw Aasd3r Hxnos     080

Sbth                                                     0Z02 d3S XZ    b Wd   T

       hlS^O XOi
         ,,      ,




                                              'Aa


                                  BBSeST-tOST T
